146 Ga. App. 814 (1978)
247 S.E.2d 486
EIDSON
v.
REAGIN.
55734.
Court of Appeals of Georgia.
Argued April 4, 1978.
Decided April 19, 1978.
Rehearing Denied July 25, 1978.
Horton J. Greene, for appellant.
Dennis, Corry, Webb, Carlock & Williams, Thomas S. Carlock, for appellee.
SMITH, Judge.
This case, in which Eidson appeals from the granting of a partial summary judgment to Reagin, comes to us from the granting of an interlocutory appeal. We reverse.
Frances Eidson was a passenger in an automobile owned and operated by Ruby Collins, her sister. The *815 Collins' automobile was struck in the side by an automobile owned and operated by Reagin. Eidson filed a complaint against Reagin for damages as a result of the collision. Collins was not covered by "no fault" insurance as required by the Georgia Motor Vehicle Accident Reparations Act (Ga. L. 1974, p. 113 et seq.). Reagin filed motion for partial summary judgment against Eidson upon the ground that, as a matter of law, she could not recover any damages for which the Georgia Motor Vehicle Accident Reparations Act required insurance benefits to be available without regard to fault.
This case is controlled by Jenkins v. Vaughn, 146 Ga. App. 801 (1978), in which this court held that the failure of an automobile owner to maintain the insurance coverage required by the Act does not bar a passenger from recovering to the extent of her rights under tort law.
Judgment reversed. Deen, P. J., and Banke, J., concur.